Exhibit 10.3

EXECUTION COPY

 

 

PURCHASE AGREEMENT

dated as of October 29, 2014

between

FIFTH THIRD HOLDINGS, LLC

and

FIFTH THIRD HOLDINGS FUNDING, LLC

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS AND USAGE      1   

SECTION 1.1

 

Definitions

     1   

SECTION 1.2

 

Other Interpretive Provisions

     1    ARTICLE II   PURCHASE      2   

SECTION 2.1

 

Agreement to Sell and Contribute on the Closing Date

     2   

SECTION 2.2

 

Consideration and Payment

     2    ARTICLE III   REPRESENTATIONS, WARRANTIES AND COVENANTS      2   

SECTION 3.1

 

Representations and Warranties of FTH LLC

     2   

SECTION 3.2

 

Representations and Warranties of FTH LLC as to each Receivable

     3   

SECTION 3.3

 

Repurchase upon Breach

     4   

SECTION 3.4

 

Protection of Title

     4   

SECTION 3.5

 

Other Liens or Interests

     5   

SECTION 3.6

 

Perfection Representations, Warranties and Covenants

     5   

SECTION 3.7

 

Compliance with the FDIC Rule

     5   

SECTION 3.8

 

Merger or Consolidation of, or Assumption of the Obligations of, FTH LLC

     6   

SECTION 3.9

 

FTH LLC May Own Notes

     6    ARTICLE IV   MISCELLANEOUS      6   

SECTION 4.1

 

Transfers Intended as Sale; Security Interest

     6   

SECTION 4.2

 

Notices, Etc

     7   

SECTION 4.3

 

Choice of Law

     7   

SECTION 4.4

 

Headings

     8   

SECTION 4.5

 

Counterparts

     8   

SECTION 4.6

 

Amendment

     8   

SECTION 4.7

 

Waivers

     9   

SECTION 4.8

 

Entire Agreement

     9   

SECTION 4.9

 

Severability of Provisions

     9   

SECTION 4.10

 

Binding Effect

     9   

SECTION 4.11

 

Acknowledgment and Agreement

     10   

SECTION 4.12

 

Cumulative Remedies

     10   

SECTION 4.13

 

Nonpetition Covenant

     10   

SECTION 4.14

 

Submission to Jurisdiction; Waiver of Jury Trial

     10        

EXHIBITS

 

Exhibit A   Form of Assignment Pursuant to Purchase Agreement Schedule I  
Representations and Warranties with Respect to the Receivables Schedule II  
Perfection Representations, Warranties and Covenants

 

  i   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

THIS PURCHASE AGREEMENT is made and entered into as of October 29, 2014
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, this “Agreement”) by FIFTH THIRD HOLDINGS, LLC, a Delaware limited
liability company (“FTH LLC”), and FIFTH THIRD HOLDINGS FUNDING, LLC, a Delaware
limited liability company (the “Purchaser”).

WITNESSETH:

WHEREAS, the Purchaser desires to purchase from FTH LLC a portfolio of motor
vehicle receivables, including motor vehicle retail installment sale contracts
and/or installment loans that are secured by new and used automobiles,
light-duty trucks, vans and other motor vehicles; and

WHEREAS, FTH LLC is willing to sell such portfolio of motor vehicle receivables
and related property to the Purchaser on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale Agreement, dated as of the date hereof (as
from time to time amended, supplemented or otherwise modified and in effect, the
“Sale Agreement”), between Fifth Third Auto Trust 2014-3 and the Purchaser, as
seller, which contains rules as to usage that are applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” (and all variations thereof) means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors

 

    Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

and assigns; and (h) headings are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.

ARTICLE II

PURCHASE

SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the terms
and subject to the conditions set forth in this Agreement, FTH LLC does hereby
transfer, assign, sell, contribute and otherwise convey to the Purchaser without
recourse (subject to the obligations herein) on the Closing Date all of its
right, title, interest, claims and demands in, to and under each of (a) the
Receivables, the Collections after the Cut-Off Date, the Receivable Files and
the Related Security relating thereto, whether now owned or hereafter acquired,
as evidenced by an assignment substantially in the form of Exhibit A
(“Assignment”) delivered on the Closing Date and (b) the Receivables Sale
Agreement (the “Purchased Assets”). The sale, transfer, assignment, contribution
and conveyance made hereunder does not constitute and is not intended to result
in an assumption by the Purchaser of any obligation of FTH LLC or the Originator
to the Obligors, the Dealers, insurers or any other Person in connection with
the Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

SECTION 2.2 Consideration and Payment. In consideration of the transfer of the
Purchased Assets conveyed to the Purchaser pursuant to Section 2.1 on the
Closing Date, the Purchaser shall pay in cash to FTH LLC on such date an amount
equal to the estimated fair market value of the Purchased Assets on the Closing
Date. Such purchase price shall be paid in cash to FTH LLC in an amount agreed
to between FTH LLC and the Purchaser, and, to the extent not paid in cash by the
Purchaser, shall be paid by a capital contribution by FTH LLC in an undivided
interest in such Purchased Assets that increases its equity interest in the
Purchaser in an amount equal to the excess of the estimated fair market value of
the Purchased Assets over the amount of cash paid by the Purchaser to FTH LLC.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of FTH LLC. FTH LLC makes the
following representations and warranties as of the Closing Date on which the
Purchaser will be deemed to have relied in acquiring the Purchased Assets. The
representations and warranties will survive the conveyance of the Purchased
Assets to the Purchaser pursuant to this Agreement, the conveyance of the
Purchased Assets to the Issuer pursuant to the Sale Agreement and the Grant
thereof by the Issuer to the Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. FTH LLC is a limited liability company validly existing
and in good standing under the laws of the State of Delaware and has, in all
material respects, all power and authority to carry on its business as it is now
conducted. FTH LLC has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of FTH LLC to perform its obligations under the Transaction

 

  -2-   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

Documents or affect the enforceability or collectibility of the Receivables or
any other part of the Purchased Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by FTH LLC of the Transaction Documents to which it is a party (i) have been
duly authorized by all necessary limited liability company action on the part of
FTH LLC and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than, in the case of clauses (A), (B) and (C),
violations which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or FTH LLC’s
ability to perform its obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by FTH LLC of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Purchased Assets or would not materially and adversely affect the
ability of FTH LLC to perform its obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which FTH LLC is a party
constitutes the legal, valid and binding obligation of FTH LLC enforceable
against FTH LLC in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
limited liability companies from time to time in effect or by general principles
of equity.

(e) No Proceedings. There are no Proceedings pending or, to the knowledge of FTH
LLC, threatened against FTH LLC before or by any Governmental Authority that
(i) assert the invalidity or unenforceability of this Agreement or any of the
other Transaction Documents, (ii) seek to prevent the issuance of the Notes or
the consummation of any of the transactions contemplated by this Agreement or
any of the other Transaction Documents, (iii) seek any determination or ruling
that would materially and adversely affect the performance by FTH LLC of its
obligations under this Agreement or any of the other Transaction Documents or
the collectibility or enforceability of the Receivables or (iv) relate to FTH
LLC that would materially and adversely affect the federal or Applicable Tax
State income, excise, franchise or similar tax attributes of the Notes.

(f) Lien Filings. FTH LLC is not aware of any material judgment, ERISA or tax
lien filings against FTH LLC.

SECTION 3.2 Representations and Warranties of FTH LLC as to each Receivable. FTH
LLC hereby makes the representations and warranties set forth on Schedule I as
to the

 

  -3-   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

Receivables sold, contributed, transferred, assigned and otherwise conveyed to
the Purchaser under this Agreement on which such representations and warranties
the Purchaser relies in acquiring the Receivables. Such representations and
warranties shall survive the conveyance of the Receivables to the Issuer under
the Sale Agreement and the Grant of the Receivables by the Issuer to the
Indenture Trustee pursuant to the Indenture. Notwithstanding any statement to
the contrary contained herein or in any other Transaction Document, FTH LLC
shall not be required to notify any insurer with respect to any Insurance Policy
obtained by an Obligor or to notify any Dealer about any aspect of the
transaction contemplated by the Transaction Documents.

SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to the Purchaser
or FTH LLC of a breach of any of the representations and warranties set forth in
Section 3.2 with respect to any Receivable at the time such representations and
warranties were made which materially and adversely affects the interests of the
Issuer or the Noteholders, the party discovering such breach or receiving such
notice shall give prompt written notice thereof to the other party; provided,
that delivery of a Servicer’s Certificate which identifies the Receivables that
are being or have been repurchased shall be deemed to constitute prompt notice
of such breach; provided, further, that the failure to give such notice shall
not affect any obligation of FTH LLC hereunder. If the breach materially and
adversely affects the interests of the Issuer or the Noteholders, then FTH LLC
shall either (a) correct or cure such breach or (b) repurchase such Receivable
from the Purchaser (or its assignee), in either case on or before the Payment
Date following the end of the Collection Period which includes the sixtieth
(60th) day (or, if FTH LLC elects, an earlier date) after the date that FTH LLC
became aware or was notified of such breach. Any such breach or failure will be
deemed not to have a material and adverse effect if such breach or failure does
not affect the ability of the Purchaser (or its assignee) to receive and retain
timely payment in full on such Receivable. Any such purchase by FTH LLC shall be
at a price equal to the Repurchase Price. In consideration for such repurchase,
FTH LLC shall make (or shall cause to be made) a payment to the Purchaser (or
its assignee) equal to the Repurchase Price by depositing such amount into the
Collection Account prior to 11:00 a.m., New York City time on the date of such
repurchase, if such repurchase date is not a Payment Date or, if such repurchase
date is a Payment Date, then prior to the close of business on the Business Day
prior to such repurchase date. Upon payment of such Repurchase Price by FTH LLC,
the Purchaser (or its assignee) shall release and shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse or
representation, as may be reasonably requested by FTH LLC to evidence such
release, transfer or assignment or more effectively vest in FTH LLC or its
designee any Receivable and the related Purchased Assets repurchased pursuant
hereto. It is understood and agreed that the obligation of FTH LLC to purchase
any Receivable as described above shall constitute the sole remedy respecting
such breach available to the Purchaser (or its assignee).

SECTION 3.4 Protection of Title.

(a) FTH LLC shall authorize and file such financing statements and cause to be
authorized and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Purchaser under this Agreement in the Receivables
(other than any Related Security with respect thereto, to the extent that the
interest of the Purchaser therein cannot be perfected by the filing of a
financing statement). FTH LLC shall deliver (or cause to be delivered) to the
Purchaser file-

 

  -4-   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

stamped copies of, or filing receipts for, any document filed as provided above,
as soon as available following such filing.

(b) FTH LLC shall notify the Purchaser in writing within ten (10) days following
the occurrence of (i) any change in FTH LLC’s organizational structure as a
limited liability company, (ii) any change in FTH LLC’s “location” (within the
meaning of Section 9-307 of the UCC of all applicable jurisdictions) and
(iii) any change in FTH LLC’s name and shall take all action prior to making
such change (or shall have made arrangements to take such action substantially
simultaneously with such change, if it is not practicable to take such action in
advance) reasonably necessary or advisable in the opinion of the Purchaser to
amend all previously filed financing statements or continuation statements
described in paragraph (a) above. FTH LLC will at all times maintain its
“location” within the United States.

(c) FTH LLC shall maintain (or shall cause the Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Purchaser (or any subsequent assignee of the Purchaser) in such Receivable and
that such Receivable is owned by such Person. Indication of such Person’s
interest in a Receivable shall not be deleted from or modified on such computer
systems until, and only until, the related Receivable shall have been paid in
full or repurchased.

(d) If at any time FTH LLC shall propose to sell, grant a security interest in
or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, FTH LLC shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Purchaser (or any subsequent
assignee of the Purchaser).

SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, FTH LLC shall not sell, pledge, assign or transfer the Receivables or
other property transferred to the Purchaser to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and FTH LLC shall defend the right, title and interest
of the Purchaser in, to and under such Receivables or other property transferred
to the Purchaser against all claims of third parties claiming through or under
FTH LLC.

SECTION 3.6 Perfection Representations, Warranties and Covenants. FTH LLC hereby
makes the perfection representations, warranties and covenants set forth on
Schedule II hereto to the Purchaser, and the Purchaser shall be deemed to have
relied on such representations, warranties and covenants in acquiring the
Purchased Assets.

SECTION 3.7 Compliance with the FDIC Rule. FTH LLC (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the Fifth
Third Parties.

 

  -5-   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

SECTION 3.8 Merger or Consolidation of, or Assumption of the Obligations of, FTH
LLC. Any Person (i) into which FTH LLC may be merged or converted or with which
it may be consolidated, to which it may sell or transfer its business and assets
as a whole or substantially as a whole, (ii) resulting from any merger, sale,
transfer, conversion, or consolidation to which FTH LLC shall be a party,
(iii) succeeding to the business of FTH LLC or (iv) more than 50% of the voting
stock or voting power and 50% or more of the economic equity of which is owned
directly or indirectly by Fifth Third Bancorp, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of FTH LLC under this Agreement, will be the successor to FTH LLC under this
Agreement without the execution or filing of any document or any further act on
the part of any of the parties to this Agreement anything herein to the contrary
notwithstanding. Notwithstanding the foregoing, if FTH LLC enters into any of
the foregoing transactions and is not the surviving entity, FTH LLC will deliver
to the Indenture Trustee an Opinion of Counsel either (A) stating that, in the
opinion of such counsel, all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary to
preserve and protect the interest of the Issuer and the Indenture Trustee,
respectively, in the Receivables or (B) stating that, in the opinion of such
counsel, no such action is necessary to preserve and protect such interest.

SECTION 3.9 FTH LLC May Own Notes. FTH LLC, and any Affiliate of FTH LLC, may in
its individual or any other capacity become the owner or pledgee of Notes with
the same rights as it would have if it were not FTH LLC or an Affiliate thereof,
except as otherwise expressly provided herein or in the other Transaction
Documents. Except as set forth herein or in the other Transaction Documents,
Notes so owned by FTH LLC or any such Affiliate will have an equal and
proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, FTH LLC, the Servicer,
the Administrator or any of their respective Affiliates, any Notes owned by the
Issuer, FTH LLC, the Servicer, the Administrator or any of their respective
Affiliates shall be disregarded with respect to the determination of any
request, demand, authorization, direction, notice, consent, vote or waiver
hereunder or under any other Transaction Document.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers, assignments and contributions rather than pledges or assignments of
only a security interest and shall be given effect as such for all purposes. It
is further the intention of the parties hereto that the Receivables and the
related Purchased Assets shall not be part of FTH LLC’s estate in the event of a
bankruptcy or insolvency of FTH LLC. The sales and transfers by FTH LLC of the
Receivables and related Purchased Assets hereunder are and shall be without
recourse to, or representation or warranty (express or implied) by, FTH LLC,
except as otherwise specifically provided herein. The limited rights of recourse
specified herein against FTH LLC are intended

 

  -6-   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

to provide a remedy for breach of representations and warranties relating to the
condition of the property sold, rather than to the collectibility of the
Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Purchased Assets are held to be property of FTH LLC, or if for any reason this
Agreement is held or deemed to create indebtedness or a security interest in the
Receivables and other Purchased Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
FTH LLC of, and FTH LLC hereby grants to the Purchaser, a security interest in
all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Purchased Assets, to secure such indebtedness and the performance of the
obligations of FTH LLC hereunder;

(iii) The possession by the Purchaser or its agent of the Receivable Files and
any other property that constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a Person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and

(iv) Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Purchaser for the purpose of perfecting such
security interest under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or e-mail (if an applicable facsimile number or e-mail
address is provided on Schedule II to the Sale Agreement), and addressed in each
case as specified on Schedule II to the Sale Agreement, or at such other address
as shall be designated by any of the specified addressees in a written notice to
the other parties hereto. Any notice required or permitted to be mailed to a
Noteholder shall be given by first class mail, postage prepaid, at the address
of such Noteholder as shown in the Note Register. Delivery shall occur only upon
receipt or reported tender of such communication by an officer of the recipient
entitled to receive such notices located at the address of such recipient for
notices hereunder; provided, however, that any notice to a Noteholder mailed
within the time and manner prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not the Noteholder shall receive
such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE

 

  -7-   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO
CONFLICTS OF LAW, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether delivered in physical or electronic form, but all of such
counterparts shall together constitute but one and the same instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement may be amended by FTH LLC and the
Purchaser without the consent of the Indenture Trustee, the Issuer, any
Noteholder, the Owner Trustee or any other Person subject to the satisfaction of
one of the following conditions:

(i) FTH LLC or the Purchaser delivers an Opinion of Counsel or an Officer’s
Certificate to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

(ii) The Rating Agency Condition is satisfied with respect to such amendment and
FTH LLC or the Purchaser notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by FTH LLC and the
Purchaser, with the consent of the Holders of Notes evidencing not less than a
majority of the Outstanding Note Balance for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders. It will not be necessary for the consent of Noteholders
to approve the particular form of any proposed amendment or consent, but it will
be sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.

(c) Prior to the execution of any amendment pursuant to this Section 4.6, FTH
LLC or the Purchaser shall provide written notification of the substance of such
amendment to each Rating Agency; and promptly after the execution of any such
amendment, FTH LLC or the Purchaser shall furnish a copy of such amendment to
each Rating Agency, the Issuer and the Indenture Trustee; provided, that no
amendment pursuant to this Section 4.6 shall be effective which materially and
adversely affects the rights, protections or duties of the Indenture Trustee or
the Owner Trustee without the prior written consent of such Person.

 

  -8-   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate from the
Depositor or the Administrator that all conditions precedent to the execution
and delivery of such amendment have been satisfied.

(e) Notwithstanding subsections (a) or (b) of this Section 4.6, this Agreement
may only be amended by FTH LLC and the Purchaser if (i) the Majority
Certificateholders consent to such amendment or (ii) such amendment shall not,
as evidenced by an Officer’s Certificate of FTH LLC or the Purchaser or an
Opinion of Counsel delivered to the Indenture Trustee and the Owner Trustee,
materially and adversely affect the interests of the Certificateholders. It will
not be necessary for the consent of Certificateholders to approve the particular
form of any proposed amendment or consent, but it will be sufficient if such
consent approves the substance thereof. The manner of obtaining such consents
(and any other consents of Certificateholders provided for in this Agreement)
and of evidencing the authorization of the execution thereof by
Certificateholders will be subject to such reasonable requirements as the Owner
Trustee may prescribe.

SECTION 4.7 Waivers. No failure or delay on the part of the Purchaser, the
Servicer, FTH LLC, the Issuer or the Indenture Trustee in exercising any power
or right hereunder (to the extent such Person has any power or right hereunder)
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Purchaser or
FTH LLC in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by either party under this Agreement shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

 

  -9-   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

SECTION 4.11 Acknowledgment and Agreement. By execution below, FTH LLC expressly
acknowledges and consents to the sale of the Purchased Assets and the assignment
of all rights and obligations of FTH LLC related thereto by the Purchaser to the
Issuer pursuant to the Sale Agreement and the Grant of a security interest in
the Receivables and the other Purchased Assets by the Issuer to the Indenture
Trustee pursuant to the Indenture for the benefit of the Noteholders. In
addition, FTH LLC hereby acknowledges and agrees that for so long as the Notes
are outstanding, the Indenture Trustee will have the right to exercise all
powers, privileges and claims of the Purchaser under this Agreement in the event
that the Purchaser shall fail to exercise the same.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party and (ii) such party shall
not commence or join with any other Person in commencing any Proceeding against
such Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation
or insolvency law or statute now or hereafter in effect in any jurisdiction.
This Section shall survive the termination of this Agreement.

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such Proceeding may be brought in such courts and waives
any objection that it may now or hereafter have to the venue of such Proceeding
in any such court or that such Proceeding was brought in an inconvenient court
and agrees not to plead or claim the same;

(c) agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage

 

  -10-   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

prepaid, to such Person at its address determined in accordance with Section 4.2
of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

[Remainder of Page Intentionally Left Blank]

 

  -11-   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

FIFTH THIRD HOLDINGS, LLC By:  

/s/ Neil J. Prendergast

Name:   Neil J. Prendergast Title:   Senior Vice President and Secretary FIFTH
THIRD HOLDINGS FUNDING, LLC By:  

/s/ Neil J. Prendergast

Name:   Neil J. Prendergast Title:   Senior Vice President and Secretary

 

  S-1   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO PURCHASE AGREEMENT

October 29, 2014

For value received, in accordance with the Purchase Agreement, dated as of
October 29, 2014 (the “Agreement”), between Fifth Third Holdings, LLC, a
Delaware limited liability company (“FTH LLC”), and Fifth Third Holdings
Funding, LLC, a Delaware limited liability company (the “Purchaser”), on the
terms and subject to the conditions set forth in the Agreement, FTH LLC does
hereby transfer, assign, sell, contribute and otherwise convey to the Purchaser
without recourse (subject to the obligations in the Agreement) on the Closing
Date, all of its right, title, interest claims and demands in, to and under the
Receivables set forth on the schedule of Receivables delivered by FTH LLC to the
Purchaser on the date hereof, the Collections after the Cut-Off Date, the
Receivable Files and the Related Security relating thereto, whether now owned or
hereafter acquired.

The foregoing sale does not constitute and is not intended to result in an
assumption by the Purchaser of any obligation of the undersigned or the
Originator to the Obligors, the Dealers, insurers or any other Person in
connection with the Receivables, or the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Agreement or, if not defined in the
Agreement, in Appendix A to the Sale Agreement, dated as of October 29, 2014,
between Fifth Third Auto Trust 2014-3 and the Purchaser, as seller.

[Remainder of page intentionally left blank]

 

  A-1   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

FIFTH THIRD HOLDINGS, LLC By:  

 

Name:   Title:  

 

  A-2   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

SCHEDULE I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

 

(a) Characteristics of Receivables. As of the Cut-Off Date (or such other date
as may be specifically set forth below), each Receivable:

 

  (i) has been fully and properly executed or electronically authenticated by
the Obligor thereto;

 

  (ii) has either (A) been originated by a Dealer in the ordinary course of such
Dealer’s business to finance the retail sale by a Dealer of the related Financed
Vehicle and has been purchased by the Originator in the ordinary course of its
respective business or (B) has been originated or acquired directly by the
Originator in accordance with its customary practices;

 

  (iii) as of the Closing Date, is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Originator,
as secured party, which security interest, in either case, is assignable and has
been so assigned (x) by the Originator to FTH LLC, (y) by FTH LLC to the
Purchaser and (z) by the Purchaser to the Issuer;

 

  (iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

 

  (v) provided, at origination, for level monthly payments which fully amortize
the initial Outstanding Principal Balance over the original term; provided, that
the amount of the first or last payment may be different from the level payment
but in no event more than three times the level monthly payment;

 

  (vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables; and

 

  (vii) was originated in the United States.

 

(b) Individual Characteristics. As of the Cut-Off Date (or such other date as
may be specifically set forth below), each Receivable has the following
individual characteristics:

 

  (i) each Receivable is secured by a new or used automobile, light-duty truck,
van or other motor vehicle;

 

  (ii) each Receivable has a Contract Rate of no less than 0.00% and not more
than 12.34%;

 

  Schedule I-1   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

  (iii) each Receivable had an original term to maturity of not more than 75
months and not less than 24 months and each Receivable has a remaining term to
maturity, as of the Cut-Off Date, of not more than 73 months and not less than 2
months;

 

  (iv) each Receivable has an Outstanding Principal Balance as of the Cut-Off
Date of at least $1,003.35;

 

  (v) no Receivable has a scheduled maturity date later than October 31, 2020;

 

  (vi) no Receivable was more than 30 days past due as of the Cut-Off Date;

 

  (vii) as of the Cut-Off Date, no Receivable was noted in the records of the
Servicer as being the subject of any pending bankruptcy or insolvency
Proceeding;

 

  (viii) each Receivable is a Simple Interest Receivable;

 

  (ix) each Receivable was selected using selection procedures that were not
known or intended by FTH LLC to be adverse to the Purchaser; and

 

  (x) the Dealer of the Financed Vehicle has no participation in, or other right
to receive, any proceeds of such Receivable.

 

(c) Schedule of Receivables. The information with respect to each Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.

 

(d) Compliance with Law. Each Receivable complied at the time it was originated
or made, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, the Consumer Financial Protection Bureau’s
Regulations B and Z, the Servicemembers Civil Relief Act, state adaptations of
the National Consumer Act and of the Uniform Consumer Credit Code and any other
consumer credit, equal opportunity and disclosure laws applicable to that
Receivable.

 

(e) Binding Obligation. Each Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable in all respects by the
holder thereof in accordance with its terms, except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, liquidation or
other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights generally and (ii) as such Receivable may be
modified by the application after the Cut-Off Date of the Servicemembers Civil
Relief Act, as amended, to the extent applicable to the related Obligor.

 

  Schedule I-2   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

(f) Receivable in Force. Each Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien
granted by the Receivable in whole or in part.

 

(g) No Default; No Waivers. Except for payment delinquencies continuing for a
period of not more than 30 days as of the Cut-Off Date, the records of the
Servicer did not disclose that any default, breach, violation or event
permitting acceleration under the terms of the Receivable existed as of the
Cut-Off Date or that any continuing condition that with notice or lapse of time,
or both, would constitute a default, breach, violation or event permitting
acceleration under the terms of the Receivable had arisen as of the Cut-Off Date
and FTH LLC has not waived any of the foregoing.

 

(h) Insurance. Each Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.

 

(i) No Government Obligor. The Obligor on each Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

(j) Assignment. No Receivable has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer, assignment, contribution,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.
FTH LLC has not entered into any agreement with any Obligor that prohibits,
restricts or conditions the assignment of the related Receivable.

 

(k) Good Title. As of the Closing Date, no Receivable has been sold,
transferred, assigned, conveyed or pledged to any Person other than pursuant to
the Transaction Documents. As of the Closing Date, and immediately prior to the
sale and transfer herein contemplated, FTH LLC had good and marketable title to
each Receivable free and clear of all Liens (except any Lien which will be
released prior to the sale and transfer of such Receivable to the Purchaser),
and, immediately upon the sale and transfer thereof to the Purchaser, the
Purchaser will have good and marketable title to each Receivable, free and clear
of all Liens (other than Permitted Liens).

 

(l) Filings. All filings (including, without limitation, UCC filings) necessary
in any jurisdiction to give the Purchaser a first priority, validly perfected
ownership interest in the Receivables (other than the Related Security with
respect thereto, to the extent that the interest of the Issuer therein cannot be
perfected by the filing of a financing statement), and to give the Indenture
Trustee a first priority perfected security interest therein, will be submitted
for filing on the Closing Date.

 

(m)

Priority. The Receivable is not pledged, assigned, sold, subject to a security
interest, or otherwise conveyed other than pursuant to the Transaction
Documents. The Purchase Agreement creates a valid and continuing security
interest in the Receivable (other than the Related Security with respect
thereto) in favor of the Purchaser which security

 

  Schedule I-3   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

  interest is prior to all other Liens (other than Permitted Liens) and is
enforceable as such against all other creditors of and purchasers and assignees
from the FTH LLC.

 

(n) Characterization of Receivables. Each Receivable constitutes either
“electronic chattel paper”, “tangible chattel paper”, an “instrument”, an
“account”, a “promissory note”, a “general intangible” or a “payment
intangible”, each as defined in the UCC.

 

(o) One Original. There is only one executed original, electronically
authenticated original or authoritative copy of the Contract (in each case
within the meaning of the UCC) related to each Receivable. If such original has
been marked, then such original does not have any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than to a party to the Transaction Documents.

 

(p) No Defenses. FTH LLC has no knowledge either of any facts which would give
rise to any right of rescission, set-off, counterclaim or defense, or of the
same being asserted or threatened, with respect to any Receivable.

 

(q) No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.

 

(r) Pennsylvania Receivables. If such Receivable had an Obligor with a mailing
address in Pennsylvania at origination, then such Receivable is not an
“installment sale contract” within the meaning of the Pennsylvania Motor
Vehicles Sales Finance Act, 69 P.S. §601 et. seq.

 

(s) Electronic Chattel Paper. As of the Cut-Off Date, such Receivable did not
cause the aggregate Outstanding Principal Balance of all Receivables that
constitute “electronic chattel paper” (as defined in the UCC) to exceed 2.75% of
the Net Pool Balance as of the Cut-Off Date.

 

(t) Prepayments. Each Receivable requires the Obligor thereunder to pay, upon
any prepayment of such Receivable, an amount that is not less than the
outstanding principal balance of such Receivable plus interest accrued at the
applicable Contract Rate to the date of the prepayment.

 

  Schedule I-4   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

SCHEDULE II

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, FTH LLC hereby represents, warrants, and covenants to the Purchaser
as follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Purchased Assets in
favor of the Purchaser, which security interest is prior to all other Liens, and
is enforceable as such against creditors of and purchasers from FTH LLC.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts”, “instruments”, “promissory
notes”, “payment intangibles” or “general intangibles”, within the meaning of
the applicable UCC.

3. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable, such Receivable is secured by a first priority
validly perfected and enforceable security interest in the related Financed
Vehicle in favor of the Originator, as secured party, or all necessary actions
with respect to such Receivable have been taken or will be taken to perfect a
first priority security interest in the related Financed Vehicle in favor of the
Originator, as secured party, subject, as to enforcement, to applicable
bankruptcy, insolvency, reorganization, liquidation or other similar laws and
equitable principles relating to or affecting the enforcement of creditors’
rights generally.

Creation

4. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable by FTH LLC to the Purchaser, FTH LLC owned and had
good and marketable title to such Receivable free and clear of any Lien (other
than any Liens in favor of the Purchaser) and immediately after the sale,
transfer, assignment and conveyance of such Receivable to the Purchaser, the
Purchaser will have good and marketable title to such Receivable free and clear
of any Lien.

5. FTH LLC has received all consents and approvals to the sale of the
Receivables hereunder to the Purchaser required by the terms of the Receivables
that constitute instruments.

 

  Schedule II-1   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

Perfection

6. FTH LLC has submitted or will have caused to be submitted, on the effective
date of this Agreement, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the sale of the Receivables from FTH LLC to the Purchaser,
and the security interest in the Receivables granted to the Purchaser hereunder;
and the Servicer, in its capacity as custodian, has in its possession the
original copies of such instruments or tangible chattel paper that constitute or
evidence the Receivables, and all financing statements referred to in this
paragraph contain a statement that: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Secured Party/Purchaser”.

7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:

 

  a. All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee, as pledgee of the Issuer; or

 

  b. Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

 

  c. The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee,
as pledgee of the Issuer.

Priority

8. FTH LLC has not authorized the filing of, and is not aware of any financing
statements against FTH LLC that include a description of collateral covering the
Receivables other than any financing statement (i) relating to the conveyance of
the Receivables by the Bank to FTH LLC under the Receivables Sale Agreement,
(ii) relating to the conveyance of the Receivables by FTH LLC to the Purchaser
under the Purchase Agreement, (iii) relating to the conveyance of the
Receivables by the Purchaser to the Issuer under the Sale Agreement,
(iv) relating to the security interest granted to the Indenture Trustee under
the Indenture or (v) that has been terminated.

9. FTH LLC is not aware of any material judgment, ERISA or tax lien filings
against FTH LLC.

10. Neither FTH LLC nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.

 

  Schedule II-2   Purchase Agreement (2014-3)



--------------------------------------------------------------------------------

11. None of the instruments, electronic chattel paper or tangible chattel paper
that constitutes or evidences the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than FTH LLC, the Purchaser, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Purchase Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule II shall be continuing, and remain in full force and
effect until such time as all obligations under the Transaction Documents and
the Notes have been finally and fully paid and performed.

No Waiver

13. The Purchaser shall provide the Rating Agencies with prompt written notice
of any material breach of the perfection representations, warranties and
covenants contained in this Schedule II, and shall not, without satisfying the
Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.

 

  Schedule II-3   Purchase Agreement (2014-3)